

114 HRES 881 IH: Recognizing the 55th anniversary of the Fulbright-Hays Programs.
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 881IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Beyer (for himself, Mr. Honda, Mr. Himes, Mr. McGovern, Mrs. Dingell, Mr. Meeks, Mr. Tonko, Mr. Neal, Mr. Moulton, Ms. Lee, Mr. Sablan, Mr. Grijalva, Mr. Deutch, Mr. Price of North Carolina, Mr. Kildee, Mr. Walz, Mr. Pocan, Mr. Costa, Mr. Lewis, Ms. Titus, Ms. Kuster, and Mr. McDermott) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 55th anniversary of the Fulbright-Hays Programs.
	
 Whereas September 21, 2016, marks the 55th anniversary of President John F. Kennedy’s signing into law the Mutual Educational and Cultural Exchange Act or Fulbright-Hays Act of 1961;
 Whereas the Fulbright-Hays Programs were conceived of to promote international cooperation for educational and cultural advancement; and thus to assist in the development of friendly, sympathetic, and peaceful relations between the United States and the other countries of the world;
 Whereas the Fulbright-Hays Programs are administered by the International and Foreign Language Education Office of the U.S. Department of Education;
 Whereas the Fulbright-Hays Programs promote the Nation's security and global economic competitiveness and help educators to prepare students for college completion and career readiness as well as to thrive in the Nation’s diverse communities through the development of expertise in foreign languages and area and international studies;
 Whereas the Fulbright-Hays Programs provide approximately 75 grants annually to institutions of higher education and other administering agencies, including community colleges and minority-serving institutions, supporting over 500 elementary and secondary school teachers and higher education faculty and students in all regions of the world;
 Whereas the Fulbright-Hays Programs help train the next generation of educators on global issues and world languages to help ensure our students from all backgrounds are more prepared for the challenges of the 21st century;
 Whereas Fulbright-Hays participants engage in immersive learning opportunities abroad to enhance their teaching and research here at home;
 Whereas Fulbright-Hays participants take part in research, curriculum development, and in-depth studies abroad about critical issues of our time, developing and utilizing proficiency in world languages;
 Whereas the Fulbright-Hays Doctoral Dissertation Research Abroad program, the Fulbright-Hays Seminars Abroad program, and the Fulbright-Hays Group Projects Abroad program have supported over 15,000 elementary, secondary, and postsecondary educators and administrators with immersive international experiences to better understand global challenges, and develop experts in world areas and languages;
 Whereas the Fulbright-Hays Programs have built critical capacity in our schools, colleges, and universities and participating educators have returned to impact thousands of students across the Nation;
 Whereas the Fulbright-Hays Programs support the teaching and learning of 78 Less Commonly Taught Languages, all of which are being taught at the advanced level; and
 Whereas the Fulbright-Hays Programs promote opportunities for United States students, teachers, faculty, and school administrators to develop knowledge and understanding of other world regions and the languages used in those regions: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 55th anniversary of the founding of the Fulbright-Hays Programs;
 (2)congratulates all recipients of Fulbright-Hays awards, both past and present; and (3)calls on elementary, secondary and postsecondary teachers, scholars, and professionals around the world to seek out opportunities to engage with each other and promote international goodwill and global learning.
			